Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2019

                                      No. 04-18-00752-CV

                           Marcus F. KASPAR and Deborah Kaspar,
                                        Appellants

                                                v.

                                     MS SERVICES, LLC,
                                          Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding

                                         ORDER
        This appeal was submitted on briefs on June 5, 2019. On July 19, 2019, the parties filed
a joint motion to abate this appeal. We granted the motion, abated the appeal until August 19,
2019, and ordered Appellant to file a motion to dismiss or a motion to reinstate by that date.
      On the due date, the parties filed a joint motion to extend the abatement period by two
weeks—until September 3, 2019.
       The parties’ joint motion to extend the abatement period is GRANTED. We ORDER
Appellant to file in this court not later than September 3, 2019, a motion to dismiss the appeal or
a motion to reinstate the appellate timetable.
      We WITHDRAW the June 5, 2019 submission date. This appeal will be reset for
submission at a later date.
       It is so ORDERED on this 21st day of August, 2019.

                                                                            PER CURAIM



       ATTESTED TO: _______________________
                    KEITH E. HOTTLE,
                    Clerk of Court